HARRELL, J.,
dissenting, in which BELL, C.J., and CATHELL, J. join.
I dissent. Reading the same legislative history of S.B. 752-2007 and H.B. 1117-2007 (2007 Md. Laws chs. 350-51) as the Majority (Majority op. at 388-95, 61 A.3d at 44-49), I conclude that the General Assembly intended the amendments to § 9-503(e) of the Labor and Employment Article of the Maryland Code to apply to claims pending as of the effective date of the 2007 amendment. The proponents of the bills, including sponsors in both houses, expressed clearly their view that our decision in Johnson v. Mayor & City Council of Baltimore, 387 Md. 1, 874 A.2d 439 (2005), was contrary to the Legislature’s intent to cover dependents under the previous statute and practices as they existed prior to 2007. In essence, the Legislature was of the view that we simply got it wrong in Johnson. Chapters 350-51 of the 2007 Laws of Maryland made plain, i.e., clarified, that conviction. The goal of the *396amendment was to treat dependents of affected employees the same before and after 2007. See Majority op. at 390-92, 61 A.3d at 46-47.
One must, I submit, approach discovering the understanding of the meaning and significance of a legislative record differently than when we examine a trial record. The latter we expect to be developed exhaustively. A much less rigorous effort typically circumscribes how a legislative record is made. Although we should expect legislators (and those who draft bills at their behest) to say what they mean and mean what they say, there is an idiosyncratic vernacular code that they observe sometimes, and this case presents such a code word— clarify. This is legislative code for “we meant previously what we say now.” It is a politic way of saying we disagree with the Court (at least more politic than “abrogate”).
Upon my consideration of the legislative history, viewed in its entirety, I conclude that the 2007 changes were intended as remedial, as Petitioner urges. Thus, I would reverse the judgment of the Court of Special Appeals and direct reversal of the judgment of the Circuit Court for Baltimore City and remand to the Circuit Court with directions to affirm the decision of the Workers’ Compensation Commission.
Chief Judge BELL and Judge CATHELL have authorized me to state that they join in the views expressed in this dissenting opinion.